DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 , 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr DE102008033222, as cited on the IDS, and Sippola US 4971842 A and SCHAPIRO et al. US 2017/0037520 Al and Buckalew US 20150299882 A1.
Re claim 1, Behr teach a heat exchanger (fig 1) for heating gas to a temperature in the range from 150 to 400 o C by indirect heat transfer (para 14), wherein all surfaces of walls of the heat exchanger which contact the gas have been hot dip galvanized (“galvanized” para 22)
have been heat treated at a temperature in the range from 400 to 750*C (paras 14- 15, it is also noted that the galvanization is completed at a temperature above 400 *C and therefore remains at a temperature above 400 which meets the limitations of heat treatment before the heat exchanger cools down ). 
Behr fail to explicitly teach hot dip.

SCHAPIRO et al. teach then cooled under air to form a zinc-iron diffusion layer (noting the iron layer adjacent the zinc coating is considered the zinc-iron diffusion layer since the iron bonds with the zinc layer ) and a pure zinc layer (“thin and uniform zinc layer” para 21, noting this layer is considered to be pure zinc relative to the iron layer, given the broad limitation and the lack of exact percentages of impurities and other compounds and relative percentages, etc. to be found in the specification of the instant application) on the walls, wherein after the hot dip galvanization and cooling under air, the surfaces which contact the gas have been heat treated at a temperature in the range from 400 to 750 o C to employ an improved method of  hot-dip galvanization (paras 20-21). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hot dip galvanization as taught by SCHAPIRO et al. in the Behr invention 
 
Sippola teach that it is well known for the hot dip galvanization and then cooled under air to form a zinc-iron diffusion layer and have been heat treated at a temperature in the range from 400 to 750 o C to control temperatures during a hot galvanization process (cols 1-2, figs ). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hot dip galvanization as taught by Sippola in the Behr, as modified, invention in order to advantageously allow for use of different galvanizing temperatures  without precipitation of particles in the bath (col 2) . It is additionally noted that the cooling process (figs 1-2) meets the product by process limitations detailed below.
Behr, as modified, fail to explicitly teach elimination of the kirkendall effect.
Buckalew teach thereby achieving a zinc coating that remains stable and wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate Kirkendall voids) to eliminate voids in between layers (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include elimination of the kirkendall effect as taught by Buckalew in the Behr, as modified, invention in order to advantageously allow for reduced defects in the final product (para 5).
 Additionally, it would have been obvious to try to add a intermetallic layer of nickel to thereby achieving a zinc coating that remains stable and wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate  (figs) in order to advantageously allow for reduced defects in the final product (para 5).
Additionally noting that for clarity, the recitation “… for heating gas to a temperature in the range from 150 to 4000C by indirect heat transfer …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
The recitation of ”have been hot dip galvanized” , “then cooled under air”, “after the hot dip galvanization and cooling under air, the surfaces which contact the gas have been heat treated at a temperature in the range from 400 to 750 o C” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 2, since all the structural limitations are taught by the prior art the claim limitations of claim 2 are met. 


Re claim 3, Behr teach   the walls of the heat exchanger have been manufactured from sheet steel (para 7).  
Re claim 4, Behr teach wherein the heat exchanger is a shell and tube heat exchanger (fig 1) .  
Re claim 5, Behr teach the walls of the heat exchanger which  contact the gas have fins (para 7).  
Re claim 11, the instant combination of references teach a thermal oil, an ionic liquid, a salt melt, or steam is used as a heat transfer medium, since, noting that for clarity, the recitation “…a thermal oil, an ionic liquid, a salt melt, or steam is used as a heat transfer medium…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Behr meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, 
Re claim 14, Behr teach a heat exchanger for heating a gas to a temperature in a range of from 150 to 400 degrees C by indirect heat transfer , hot dip galvanizing all surfaces of the walls of the heat exchanger which contact the gas (fig 1, para 14).
Behr fail to explicitly teach hot dip.
SCHAPIRO et al. teach wherein all surfaces of walls of the heat exchanger which contact the gas have a zinc coating that remains stable and wherein no Kirkendall effect occurs, then cooling under air to form a zinc-iron diffusion layer (noting the iron layer adjacent the zinc coating is considered the zinc-iron diffusion layer since the iron bonds with the zinc layer ) and a pure zinc layer (“thin and uniform zinc layer” para 21, noting this layer is considered to be pure zinc relative to the iron layer, given the broad limitation and the lack of exact percentages of impurities and other compounds and relative percentages, etc. to be found in the specification of the instant application)  on the walls ,
 and then heating the surfaces which contact the gas at a temperature in the range of 400 to 750C to employ an improved method of  hot-dip galvanization (paras 20-21). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hot dip galvanization as taught by SCHAPIRO et al. in the Behr invention in order to advantageously allow for stabilizing the surface of iron and steel against corrosion and with reduced costs and more uniform coatings  (paras 1-6).
Sippola teach that it is well known for hot dip galvanizing all surfaces of the walls of the heat exchanger which contact the gas; then cooling under air to form a zinc-iron diffusion layer and a pure zinc layer on the walls, and then heating the surfaces which contact the gas at a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include hot dip galvanization as taught by Sippola in the Behr, as modified, invention in order to advantageously allow for use of different galvanizing temperatures  without precipitation of particles in the bath (col 2) . It is additionally noted that the cooling process (figs 1-2) meets the product by process limitations detailed below.

Behr, as modified, fail to explicitly teach elimination of the kirkendall effect.
Buckalew teach wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate Kirkendall voids) to eliminate voids in between layers (figs).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include elimination of the kirkendall effect as taught by Buckalew in the Behr, as modified, invention in order to advantageously allow for reduced defects in the final product (para 5).
Additionally, it would have been obvious to try to add a intermetallic layer of nickel to thereby achieving a zinc coating that remains stable and wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate Kirkendall voids) to eliminate voids in between layers (figs) in order to advantageously allow for reduced defects in the final product (para 5).


The recitation of ” said heat exchanger prepared by a method comprising hot dip galvanizing all surfaces of the walls of the heat exchanger which contact the gas; then cooling under air to form a zinc-iron diffusion layer and a pure zinc layer on the walls, and then heating the surfaces which contact the gas at a temperature in the range of 400 to 750C” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” The claim has only been examined to require structure implied by “comprising hot dip galvanizing all surfaces of the walls” which is met by prior art which teach comprising hot .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr DE102008033222, as cited on the IDS, and Sippola US 4971842 A and SCHAPIRO et al. US 2017/0037520 Al and Buckalew US 20150299882 A1 further in view of Riegel et al. US 20060235141 A1.
Re claim 6, Behr , as modified, fail to explicitly teach details of the particles and drier.
Riegel et al. teach used for drying superabsorbent particles (para 5, 269) to employ the heat exchanger in a well known process (para 5, 269).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the particles and drier as taught by Riegel et al. in the Behr , as modified, invention in order to advantageously allow for a superior process of drying for production of particles (para 5, 269).
It is additionally noted that , for clarity, the recitation “…used for drying superabsorbent particles …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
 Re claim 7, Behr , as modified, fail to explicitly teach details of the particles and drier.
Riegel et al. teach used in a belt drier for drying superabsorbent particles (para 5, 269) to employ the heat exchanger in a well known process (para 5, 269).

 It is additionally noted that , for clarity, the recitation “…for drying superabsorbent particles …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr DE102008033222, as cited on the IDS, and Sippola US 4971842 A and SCHAPIRO et al. US 2017/0037520 Al and Buckalew US 20150299882 A1 and Riegel et al. US 20060235141 A1 further in view of Lindsay et al. US 20020152630 A1.
Re claim 8, Behr , as modified, fail to explicitly teach details of the particles and drier.
Lindsay et al. teach the heat exchanger is disposed beneath the drying belt of the belt drier (para 24, fig 1) to use a heat exchanger is a well known production machine (para 24, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the particles and drier as taught by Lindsay et al. in the Behr , as modified, invention in order to advantageously allow to a temperature gradient that can assist in water removal (abs).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr DE102008033222, as cited on the IDS, and Sippola US 4971842 A and SCHAPIRO et al. US .
Re claim 9, Behr as modified fail to explicitly teach details of the production.
Dobrawa et al. teach wherein the heat exchanger is used for heating drying gas which is added to a spray tower (para 236) for production of superabsorbent particles (fig 1) to use a readily available heat exchanger in a well known process.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the production as taught by Dobrawa et al. in the Behr as modified invention in order to advantageously allow for production of superabsorbent particles (fig 1).
It is additionally noted that , for clarity, the recitation “…the heat exchanger is used for heating drying gas which is added to a spray tower …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 10, the combination of references teach the drying gas is circulated (since it is well known that gas naturally circulates).

Response to Arguments
Applicant’s arguments, see reply, filed 7/01/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant's arguments filed 7/01/2021 have been fully considered but they are not persuasive.
Applicant argues that DE’222 fail to teach “by hot dip galvanization, subsequent
cooling in air, and then a heat treatment at a temperature in the range from 400°C to 750°C, a zinc layer is produced that does not demonstrate a Kirkendall effect when the heat
exchanger is used in processes in which a gas is heated to a temperature in the range from
150 to 400°C”. The examiner respectfully disagrees. Applicant’s arguments are solely directed at difference in the process/method of making the heat exchanger which are different (arguments page last paragraph through page 7 second paragraph), however, it is noted that applicant has failed to point out how the structural limitations of the claim are not taught and structural differences in the final product ( i.e. the “zinc coating”, “walls of the heat exchanger”, “zinc-iron diffusion layer” or “pure zinc layer on the walls”). In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Furthermore, the applicant argues that DE’222 fail to teach “a Kirkendall effect”. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Buckalew teach the Kirkendall effect limitations.

The applicant argues that ‘842 fail to teach “cooling the zinc-coated product under air, then subjecting the coated product to a heat treatment at a temperature in the range from 400 to 750°C”. The examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections since the applicant has not addressed the citations in the office action regarding the ‘842 reference in the rejection.
The applicant argues that ‘520 fail to teach “cooling the zinc- coated product under air, then subjecting the coated product to a heat treatment at a temperature in the range from 400 to 750°C.” since ”without any process steps” or that the process steps are different in ‘520. The examiner respectfully disagrees. Applicant’s arguments are solely directed at difference in the process/method of making the heat exchanger which are different , however, it is noted that 

The applicant argues that the examiner’s interpretation of “zinc-iron diffusion layer” is faulty. The examiner respectfully disagrees. A zinc and iron layer being adjacent to each other will allow diffusion between the layers due to proximity and being bonded, and therefore are considered a “zinc-iron diffusion layer”.

The applicant argues that ‘882 fail to teach a zinc coating that does not exhibit a Kirkendall effect because ‘882 fail to teach “can be avoided by a heat treatment after cooling under air” or that the the Kirkendall effect is not avoided by a specific process step in the claim ( “can be avoided by a heat treatment by a heat treatment after applying the zinc coating and cooling under air “ page 9 second paragraph). The examiner respectfully disagrees. Applicant’s 
Regarding the arguments in page 9 third paragraph, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “avoids the Kirkendall effect without an additional nickel layer by carrying out the heat treatment at 400 to 750°C after applying the zinc layer and cooling under air”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d Buckalew teach wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate Kirkendall voids) to eliminate voids in between layers (figs). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include elimination of the kirkendall effect as taught by Buckalew in the Behr, as modified, invention in order to advantageously allow for reduced defects in the final product (para 5). Additionally, it would have been obvious to try to add a intermetallic layer of nickel to thereby achieving a zinc coating that remains stable and wherein no Kirkendall effect occurs (para 1, figs 1A-1B, noting that in the instant combination a nickel layer is added to eliminate Kirkendall voids) to eliminate voids in between layers (figs) in order to advantageously allow for reduced defects in the final product (para 5).

The applicant argues that one of ordinary skill in the art would not be able to predict a longer service life with a heat exchanger with no Kirkendall effect. The examiner respectfully disagrees. In response to applicant's argument that would not be able to predict a longer service life, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's arguments (Arguments presented in the last two lines of page 9 and lines 1-10 page 10) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, applicant’s arguments are solely directed at difference in the process/method of making the heat exchanger which are 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “stability of the zinc coating”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that there is no teaching that teach for heating gas to a temperature in the range from 150 to 400 degrees C. The examiner respectfully disagrees. Behr teach temperature ranges that require the heat exchanger to pass through the entire claimed range (see detailed rejection above). Further, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
The applicant argues that the heat exchanger of the prior art cannot operate in upper temperature ranges. The examiner respectfully disagrees. Behr teach operation in high temperature ranges. Further, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of meets all of the structural limitations, and is therefore 


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	Therefore, the arguments are not found to be persuasive.

Applicant argues claims 6-7, 8, and 9-10  are improper since they require the limitations of independent claim 1.  Examiner respectfully disagrees. The arguments with respect to claim 1 has been addressed above. Thus, the rejections are proper and remain.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GORDON A JONES/Examiner, Art Unit 3763